Exhibit 10.80

 

 

[g86621kgi001.jpg]

 

February 21, 2018

 

Michael Faerm

 

Dear Mike:

 

This letter (the “Agreement”) confirms the agreement between you and
Innoviva, Inc. (the “Company”) regarding your resignation of employment with the
Company at the request of the Company’s Board of Directors (the “Board”).  You
acknowledge that the only payments and benefits that you are entitled to receive
from the Company in the future are those specified in this Agreement.

 

1.                                      Termination Date.  Your employment with
the Company terminated on February 7, 2018 (the “Termination Date”).

 

2.                                      Salary, Vacation and Bonus.  The Company
paid you $41,590.42 (less all applicable withholding taxes and other
deductions).  This amount represents all of your salary earned through the
Termination Date and all of your accrued but unused vacation time or PTO.  In
addition, subject to you executing this Agreement and not revoking it in
accordance with Section 8 below, the Company will pay you a lump sum amount of
$100,000.00 in lieu of your 2017 performance bonus that you would have been
entitled to if you remained an employee through the payment date. The payment in
lieu of bonus will be made at the time the Company makes bonus payments to
current employees.  All of your accrued salary deductions pursuant to the
Company’s employee stock purchase plan shall be refunded to you in accordance
with such plan. Reimbursement for expenses incurred by you will be made pursuant
to Company policy provided you submit required documentation by the close of
business on the Termination Date.

 

3.                                      Unemployment Benefits.  You may elect to
file a claim for unemployment compensation benefits.  Your eligibility will be
determined by the State of California.

 

4.                                      Severance Pay.  Subject to you executing
this Agreement and not revoking it in accordance with Section 8 below and in
accordance with your Offer Letter, dated May 27, 2015, the Company will (i) pay
you a lump sum severance in the amount of $456,505.08; which constitutes 12
months’ salary (at the rate in effect as of the Termination Date) plus 1/12th of
your target 2018 performance bonus and (ii) will pay your monthly premium under
COBRA until the earlier of 12 months following the month of termination,
expiration of the COBRA continuation coverage or  the date when you obtain new
employment offering comparable health insurance coverage.  The payments will be
subject to applicable federal and state tax withholdings.

 

[g86621kgi002.jpg]

 

--------------------------------------------------------------------------------


 

5.                                      Restricted Stock Awards.   Other than as
set forth in this paragraph, as of the Termination Date, all unvested restricted
stock awards or units held by you expired or were automatically forfeited.  On
January 14, 2016, the Company granted you a performance-based restricted stock
award for a maximum of 33,564 shares of its Common Stock (the “2016 PRSA”).  On
January 17, 2017, the Company granted you a performance-based restricted stock
award for a maximum of 66,700 shares of its Common Stock (the “2017 PRSA”).  On
July 23, 2015, the Company granted you a restricted stock award of 105,288
shares of its Common Stock (the “2015 RSA”).  On January 14, 2016, the Company
granted you a restricted stock award of 33,562 shares of its Common Stock (the
“2016 RSA”).  On January 17, 2017, the Company granted you a restricted stock
award of 66,698 shares of its Common Stock (the “2017 RSA” and, collectively
with, the 2016 PRSA, the 2017 PRSA, the 2015 RSA, the 2016 RSA, the “RSAs”). 
Subject to you executing this Agreement and not revoking it in accordance with
Section 8 below and as additional consideration for your release, as of the
Termination Date, the Company has accelerated the vesting of (i) 22,376 of the
shares underlying the 2016 PRSA; (ii) 6,580 of the shares underlying the 2015
RSA; (iii) 2,097 of the shares underlying the 2016 RSA; and (iv) 16,675 of the
shares underlying the 2017 RSA. The remaining shares underlying the RSAs were
automatically forfeited as of the Termination Date.  You acknowledge that except
for capital stock held by you prior to the Termination Date and except as
described in this Section 5 you have no rights to the Company’s capital stock.

 

6.                                      Release of Claims.

 

(a)                                                                                
In exchange for the payment of  the amount in lieu of the 2017 performance bonus
as set forth in Section 2, the Severance Pay as set forth in Section 4 above and
the accelerated vesting of the RSAs as set forth in Section 5 above, and other
consideration provided to you by this Agreement that you are not otherwise
entitled to receive, to the fullest extent permitted by law, you hereby
generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to your signing this Agreement.  This general
release includes, but is not limited to:  (1) all claims arising out of or in
any way related to your employment with the Company, or the termination of that
employment; (2) all claims related to your compensation or benefits from the
Company, including salary, bonuses (except as set forth in Sections 2 and 4
above), vacation pay, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership interests in the Company; (3) all
claims for breach of contract, wrongful termination, and breach of the implied
covenant of good faith and fair dealing; (4) all tort claims, including claims
for fraud, defamation, emotional distress, and discharge in violation of public
policy; and (5) all federal, state, and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under Title VII of the Civil Rights Act of 1964, the California Fair
Employment and Housing Act, the Age Discrimination in Employment Act of 1967,
the Americans with Disabilities Act, the Fair Labor Standards Act, the National
Labor Relations Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), the Workers Adjustment and
Retraining Notification Act the California Fair

 

2

--------------------------------------------------------------------------------


 

Employment and Housing Act (as amended) and all other laws and regulations
relating to employment.

 

(b)                                                                                
The Company voluntarily and irrevocably releases and discharges you and your
executors and administrators generally from all charges, complaints, claims,
promises, agreements, causes of action, damages, and debts that relate in any
manner to your employment with or services for the Company, known or unknown
which the Company has, claims to have, ever had, or ever claimed to have had
against you through the date upon which you execute this Agreement. This general
release of claims includes, without implication of limitation, all claims
related to your services or termination as a director, officer, employee, agent,
or fiduciary of the Company or your activities on behalf of the Company in any
such capacity; provided however, that this general release of claims excludes
any acts or omissions that would be excluded from exculpation under
Section 102(b)(7)(ii) of the Delaware General Corporation Law.

 

7.                                      Exceptions.  You are not releasing any
claim that cannot be waived under applicable state or federal law, and you are
not releasing any rights that you have to be indemnified (including any right to
reimbursement of expenses) arising under applicable law, the certificate of
incorporation or by-laws (or similar constituent documents of the Company), the
Indemnification Agreement between you and the Company (the “Indemnification
Agreement”), or any directors’ and officers’ liability insurance policy of the
Company or to bring an action to enforce your rights under this Agreement. You
understand that nothing contained in this Agreement limits your ability to file
a charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, California Fair Employment and Housing Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”). You
further understand that this Agreement does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies.  However, you understand and
agree that you shall not be entitled to, and shall not seek nor permit anyone to
seek on your behalf, any personal, equitable or monetary relief for any claims
or causes of action released by you in this Agreement, to the fullest extent
permitted by law.

 

8.                                      Consideration and Revocation Period. 
You acknowledge that you  consulted with an attorney of  your  choice prior to
signing this Agreement, and that you had at least 21 days to consider this
Agreement before signing it.  You acknowledge that if this Agreement is signed
before the 21 days have elapsed from the date of delivery, by signing this
Agreement you have expressly waived the 21-day consideration period.  You
acknowledge that you may revoke this Agreement within seven (7) days following
its execution, and the Agreement shall not become effective until the revocation
period has expired. If you do not revoke this Agreement, the eighth day after
the date you sign the Agreement it will be the “Effective Date.”

 

3

--------------------------------------------------------------------------------


 

9.                                      Waiver.  You expressly waive and release
any and all rights and benefits under Section 1542 of the California Civil Code
(or any analogous law of any other state), which reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

10.                               Representations.  You hereby represent that
you have been paid all compensation owed, including commission pay, and for all
hours worked, have received all the leave and leave benefits and protections for
which you are eligible, pursuant to the Family and Medical Leave Act or
otherwise, and have not suffered any on-the-job injury for which you have not
already filed a claim.

 

11.                               No Admission.  Nothing contained in this
Agreement will constitute or be treated as an admission by you or the Company of
liability, any wrongdoing or any violation of law.

 

12.                               Other Agreements.  At all times in the future,
you will remain bound by your Proprietary Information and Inventions Agreement,
a copy of which is attached as Exhibit A.  You and the Company will also remain
bound by the Indemnification Agreement.  In addition, you acknowledge that you
remain subject to the trading restrictions set forth in the Company’s Insider
Trading Policy (as amended and restated as of March 3, 2017) (the “Trading
Policy”) until the later of (i) such time that you no longer possess any
material non-public information subject to the Trading Policy and (ii) the
beginning of the second full trading day following the date of public disclosure
of the Company’s financial results for the year ended December 31, 2017.  Except
as expressly provided in this Agreement, this Agreement renders null and void
all prior agreements between you and the Company and constitutes the entire
agreement between you and the Company regarding the subject matter of this
Agreement.  This Agreement may be modified only in a written document signed by
you and a duly authorized officer of the Company.

 

13.                               Confidential and Proprietary Information.  You
acknowledge your ongoing covenant under Proprietary Information and Inventions
Agreement to preserve as confidential the Company’s Confidential Information as
that term is defined therein. You agree that you will not discuss your
employment by the Company or circumstances of your departure with any
non-governmental entity or person (other than information that is publicly
available or  in connection with the Company’s filings with the Securities and
Exchange Commission) unless (i) required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order you to divulge, disclose or make accessible
such Confidential Information; provided that you shall give prompt written
notice to the Company of such requirement, disclose no more information than is
so required, and reasonably cooperate with any attempts by the Company to obtain
a protective order or similar treatment and  (ii) to

 

4

--------------------------------------------------------------------------------


 

your spouse, attorney and/or personal tax and financial advisors as reasonably
necessary or appropriate to assist in your tax, financial and other personal
planning (each an “Exempt Person”), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 13 by you.

 

14.                               Company Property.  You represent that you have
permanently deleted or will by 5:00 p.m. on the Termination Date permanently
delete all Company-related electronic  information and files that are stored on
your computer(s) and devices and that you will promptly  return to the Company
all  other property and copies of documents that belong to the Company.  In no
event should this provision be construed to require you to return to the Company
any document or other materials concerning your remuneration and benefits during
your employment with the Company.

 

15.                               Litigation Cooperation.  You agree to
reasonably cooperate with the Company in the defense or prosecution of any
claims or actions which already have been brought or which may be brought in the
future on behalf of the Company or against the Company which relate to events or
occurrences that you were involved in or which you gained knowledge of during
your employment with the Company. Such cooperation shall be subject to any
restrictions set forth in any subpoena or request or order of a Government
Agency. Your reasonable cooperation in connection with such claims or actions
shall include, without implication of limitation, being reasonably available to
meet with counsel to prepare for discovery or trial and to testify truthfully as
a witness when reasonably requested by the Company, at reasonable times.  You
agree that you will not voluntarily disclose any information to any
non-governmental person or party that is adverse to the Company and that you
will maintain the confidences and privileges of the Company.

 

16.                               No Disparagement.  You agree that you will
never make any negative or disparaging statements (orally or in writing) about
the Company or its stockholders, directors, officers, employees, products,
services or business practices, except as required by law. The Company will not,
and will instruct its officers, directors and its investor relations personnel
not to make any disparaging statements concerning you or your performance as an
executive officer of the Company.

 

17.                               Severability.  If any term of this Agreement
is held to be invalid, void or unenforceable, the remainder of this Agreement
will remain in full force and effect and will in no way be affected, and the
parties will use their best efforts to find an alternate way to achieve the same
result.

 

18.                               Choice of Law.  This Agreement will be
construed and interpreted in accordance with the laws of the State of California
(other than its choice-of-law provisions).

 

19.                               Execution.  This Agreement may be executed in
counterparts, each of which will be considered an original, but all of which
together will constitute one agreement.  Execution of a facsimile copy will have
the same force and effect as execution of an original, and a facsimile signature
will be deemed an original and valid signature.

 

5

--------------------------------------------------------------------------------


 

Please indicate your agreement with the above terms by signing below.

 

 

Very truly yours,

 

 

 

INNOVIVA, INC.

 

 

 

By:

/s/ Eric d’Esparbes

 

 

Eric d’Esparbes

 

 

Interim Principal Executive Officer

 

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims.  I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

 

/s/ Michael Faerm

 

Signature of Michael Faerm

 

 

Dated:2/21/2018

 

6

--------------------------------------------------------------------------------